Citation Nr: 9925175	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  96-18 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1. Entitlement to service connection for arthritis.

2. Entitlement to service connection for bilateral hearing 
loss.  




ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from August 1946 to March 
1949.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1994 rating decision from the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO), which found new and material evidence had not 
been submitted to warrant reopening of the veteran's claim 
for service connection for arthritis.  The veteran has also 
timely perfected an appeal to the November 1995 RO rating 
decision, which found the claim for service connection for 
hearing loss was not well grounded.  


REMAND

In June 1998, the Board found that the veteran had submitted 
new and material evidence sufficient to reopen his claim for 
service connection for arthritis.  The Board stated that in 
view of the holding in Bernard v. Brown, 4 Vet. App. 384 
(1993), addressing notice and due process requirements, the 
veteran's claim should be considered by the RO on a de novo 
basis.  The RO was further directed to schedule the veteran 
for a VA orthopedic examination, and, if, and only if, the 
orthopedic examiner found a relationship between the 
veteran's arthritis and military service, a VA examination 
for hearing loss, claimed as secondary to medication taken 
for arthritis.  

The Board notes that the veteran was scheduled for a VA fee 
basis examination on December 15, 1998.  The notice of this 
examination was mailed to the veteran on December 9, 1998, 
six days prior to the scheduled examination.  The veteran 
failed to report for the examination.  A second letter, 
notifying the veteran of the examination on December 15, was 
sent on December 18, 1998, three days after the scheduled 
examination.  

The regulations provide that when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or re-examination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) of 38 C.F.R. § 3.655 (1998) as 
appropriate.  When the claimant fails to report for an 
examination scheduled in conjunction with a claim 
for increase, the claim shall be denied.  38 C.F.R. 
§ 3.655(b).  The Board notes that, although the veteran 
failed to report for the examination, notification of such 
was sent only six days prior to the scheduled examination.  
In addition, the RO was directed to readjudicate the reopened 
claim for arthritis.  The RO has not undertaken such 
readjudication.  

The absence of certain development, specifically requested by 
VA, indicates a neglect of the duty to assist in the 
development of the veteran's claim, Smith v. Brown, 5 
Vet. App. 335 (1993), thus necessitating yet another remand.  
Where, as here, the remand orders are not complied with, the 
Board errs in failing to insure compliance.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  The Board further notes that, 
as found in the June 1998 Board decision, the claim for 
service connection for bilateral hearing loss is inextricably 
intertwined with the claim for service connection for 
arthritis and must also be remanded for compliance with the 
previous remand. 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1. The RO should again schedule the veteran 
for a VA orthopedic examination to 
determine the nature and etiology of his 
arthritis of multiple joints, including 
the right shoulder.  The veteran should 
be properly notified of the scheduled 
examination and a copy of the notice 
of the scheduling of the examination 
should be placed in the record.  All 
appropriate tests, including x-rays 
should be performed, and all findings 
must be reported in detail.  The claims 
folder is to be given to the examiner for 
review before the examination.  
The examiner is requested to render an 
opinion as to whether it is as likely as 
not that the veteran's arthritis, 
including arthritis of the right 
shoulder, began during service or during 
the first year after service or is 
otherwise attributable to service.  The 
examiner should fully explain the 
rationale behind any opinion rendered.

2. If and only if, the orthopedic examiner 
finds that that there is a relationship 
between the veteran's arthritis and 
military service, then the veteran should 
be afforded a further examination by an 
appropriate specialist(s) in order to 
determine the presence and etiology of 
any hearing loss.  The claims folder is 
to be given to the examiner for review 
before the examinations.  The examiner is 
requested to render an opinion, 
indicating if it is as likely as not that 
the veteran's hearing loss, if any, is 
etiologically related to medication, 
specifically, ibuprofen and aspirin, 
taken for arthritis pain.  The examiner 
should fully explain the rationale behind 
any opinion rendered.

3. The RO should carefully review the 
examination report to ensure that it is 
in full compliance with this remand, 
including all of the requested findings 
and opinions.  If not, the report should 
be returned to the examiner for 
corrective action.  

4. Regardless of the outcome of the above 
examination(s), the RO should adjudicate 
the claims for service connection for 
arthritis and bilateral hearing loss.  
If any claim remains denied, the veteran 
should be furnished with a supplemental 
statement of the case which summarizes 
the pertinent evidence, fully cites any 
applicable legal provisions not 
previously provided, and reflects 
detailed reasons and bases for the 
decision.  The veteran should then be 
afforded the applicable time period in 
which to respond.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


